DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2022 has been entered.

Response to Amendment
The amendment filed 24 February 2022 has been entered. 
Claim(s) 1-20 is/are pending and considered below. Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 112(b) rejections, otherwise noted in current Office Action below, previously set forth in the Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-9, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US 2013/0320067 A1) in view of Lee (US 6,409,068 B1).
Regarding claim 1, Gregory discloses a fastener driver (1, at least Fig. 3) comprising:
a cylinder (cylinder thereof in Fig. 3);
a piston positioned and moveable within the cylinder (while a piston is not shown, it is apparent that Gregory’s nail gun is of an electric gas spring nail gun – see [0092] – which uses a piston inside the cylinder shown in Fig. 3);
a driver blade (driver blade 54) attached to the piston and movable with the piston;
a front nosepiece (nose cover 34, Fig. 6) at least partially defining a fastener driving track through which fasteners are driven by the driver blade (Fig. 4, and [0171]);
a rear nosepiece at least partially (28, Figs. 4 and 6) defining the fastener driving track (Fig. 4, and [0171]); and
(100) attached to the rear nosepiece and operable to supply the fasteners to the fastener driving track through the rear nosepiece (Fig. 4, and [0171]), wherein the rear nosepiece and the magazine are configured to disengage from to the front nosepiece as a unit (see the front nosepiece equivalent 34 removed from the rear nosepiece and the magazine in dotted lines, Fig. 6; removal of 34 from 28 and 100 means that the rear nosepiece and the magazine are removable from the front nosepiece as well, in broadest reasonable interpretation).  

Gregory does not disclose that the rear nosepiece and the magazine are translatable in a rearward direction to disengage from the front nosepiece as a unit.

However, Lee discloses that the rear nosepiece and the magazine are translatable in a rearward direction to disengage from the front nosepiece as a unit (see Fig. 4 of Lee where the front nosepiece equivalent 1 is removed completely and is translatable in a frontward direction, meaning the rear nosepiece 2 and the magazine 42 as a unit are translatable in a rearward direction relative to the front nosepiece).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the rear nosepiece and the magazine, as disclosed by Gregory, to be translatable in a rearward direction to disengage from the front nosepiece as a unit, as taught by Lee, with the motivation to allow complete removal 

Regarding claim 2, Gregory discloses the fastener driver of claim 1.
Gregory’s Fig. 3 embodiment does not explicitly disclose an electrical switch operable to detect when the rear nosepiece is removed from the front nosepiece.  
However, Gregory’s Fig. 1 embodiment discloses “In an embodiment, the nosepiece has a sensor which indicates when the fixed nosepiece assembly 300 is not properly or completely screwed into or connected to the magazine 100.” [0110]
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the fastener driver, as disclosed by Gregory’s Fig. 3 embodiment, to comprise an electrical switch operable to detect when the rear nosepiece is removed from the front nosepiece, as suggested by Gregory’s Fig. 1 embodiment, with the motivation to insure secure connection between the front nosepiece and magazine/rear nosepiece assembly prior to use and prevent misfire and/or jamming.

Regarding claim 3, modified Gregory discloses the fastener driver of claim 2, further comprising a motor for driving movement of the piston (motor as recited in [0092]), wherein activation of the motor is inhibited in response to the electrical switch detecting removal of the rear nosepiece from the front nosepiece (it is suggested that the sensor of Gregory’s Fig. 1 embodiment is used to inhibit the use of motor upon detecting removal of magazine/rear nosepiece).  
Regarding claim 4, modified Gregory discloses the fastener driver of claim 3, wherein the electrical switch is coupled to the front nosepiece (nosepiece of Fig. 1 embodiment is equivalent to front nosepiece in Fig. 3 embodiment), and wherein the rear nosepiece includes a projection engageable with the electrical switch when the rear nosepiece is coupled to the front nosepiece (upon modification, it is obvious to have some sort of projection by magazine/rear nosepiece assembly to trigger said sensor of the front nosepiece).  
Regarding claim 5, modified Gregory discloses the fastener driver of claim 4, wherein the projection disengages the electrical switch in response to removal of the rear nosepiece from the front nosepiece (upon modification, it is obvious to have some sort of projection by magazine/rear nosepiece assembly to un-trigger said sensor of the front nosepiece upon removal).

 Regarding claim 6, Gregory discloses the fastener driver of claim 1, further comprising a housing; and
a battery (10, Fig. 3) removably coupled to the housing;
wherein the magazine and the rear nosepiece are removable from the front nosepiece as a unit in response to prior removal of the battery from the housing (the front nosepiece can be removed after the removal of the battery 10, thereby being capable of performing the intended use).  
Regarding claim 8, Gregory discloses the fastener driver of claim 1, further comprising a quick-release latch operable to secure the front nosepiece and the rear nosepiece together (latch mechanism 14, see [0168] and Figs. 4-6).  
Regarding claim 9, Gregory discloses the fastener driver of claim 8, wherein the rear nosepiece includes two hooks (32, Fig. 4), respectively, positioned on opposite sides of the fastener driving track, and wherein the quick- release latch is engaged with the hooks to secure the front nosepiece and the rear nosepiece together (see [0168] and Figs. 4-6).    
Regarding claim 16, Gregory discloses a fastener driver (1, at least Fig. 3) comprising:
a housing (4);
a cylinder (cylinder thereof in Fig. 3);
a piston positioned and moveable within the cylinder (while a piston is not shown, it is apparent that Gregory’s nail gun is of an electric gas spring nail gun – see [0092] – which uses a piston inside the cylinder shown in Fig. 3);
a driver blade (driver blade 54) attached to the piston and movable with the piston between a first position and a second position (retracted position and fired position);
a gas spring mechanism onboard the housing for driving the driver blade from the first position toward the second position (it is apparent that Gregory’s nail gun is of an electric gas spring nail gun – see [0092] – which uses a piston inside the cylinder shown in Fig. 3);
a motor for returning the piston from the second position toward the first position, thereby compressing gas in the gas spring mechanism (motor as recited in [0092]);
a battery (10) removably coupled to the housing for supplying power to the motor;
a front nosepiece (nose cover 34, Fig. 6) at least partially defining a fastener driving track through which fasteners are driven by the driver blade (Fig. 4, and [0171]);
a rear nosepiece at least partially (28, Figs. 4 and 6) defining the fastener driving track (Fig. 4, and [0171]); and
(100) attached to the rear nosepiece and operable to supply the fasteners to the fastener driving track through the rear nosepiece (Fig. 4, and [0171]);
wherein the rear nosepiece and the magazine are removably coupled to the front nosepiece as a unit (see the front nosepiece equivalent 34 removed from the rear nosepiece and the magazine in dotted lines, Fig. 6; removal of 34 from 28 and 100 means that the rear nosepiece and the magazine are removable from the front nosepiece as well, in broadest reasonable interpretation).
Gregory’s Fig. 3 embodiment does not explicitly disclose an electrical switch coupled to the front nosepiece and wherein the electrical switch is operable to detect when the rear nosepiece is removed from the front nosepiece.  
However, Gregory’s Fig. 1 embodiment discloses “In an embodiment, the nosepiece has a sensor which indicates when the fixed nosepiece assembly 300 is not properly or completely screwed into or connected to the magazine 100.” [0110]
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the fastener driver, as disclosed by Gregory’s Fig. 3 embodiment, to comprise an electrical switch coupled to the front nosepiece and wherein the electrical switch is operable to detect when the rear nosepiece is removed from the front nosepiece, as suggested by Gregory’s Fig. 1 embodiment, with the motivation to insure secure connection between the front nosepiece and magazine/rear nosepiece assembly prior to use and prevent misfire and/or jamming.

Regarding claim 17, modified Gregory discloses the fastener driver of claim 16, wherein the magazine and the rear nosepiece are removable from the front nosepiece as a unit in response to prior removal of the battery from the housing (the front nosepiece can be removed after the removal of the battery 10, thereby being capable of performing the intended use).  
Regarding claim 19, modified Gregory discloses the fastener driver of claim 16, wherein activation of the motor is inhibited in response to the electrical switch detecting removal of the rear nosepiece from the front nosepiece (it is suggested that the sensor of Gregory’s Fig. 1 embodiment is used to inhibit the use of motor upon detecting removal of magazine/rear nosepiece). 
Regarding claim 20, modified Gregory discloses the fastener driver of claim 19, wherein the rear nosepiece includes a projection engageable with the electrical switch when the rear nosepiece is coupled to the front nosepiece, and wherein the projection disengages the electrical switch in response to removal of the rear nosepiece from the front nosepiece (upon modification, it is obvious to have some sort of projection by magazine/rear nosepiece assembly to trigger said sensor of the front nosepiece).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection (Gregory in view of Lee).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731